Citation Nr: 0625333	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-20 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative disc disease 
and spondylosis of the lumbosacral spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected lumbar radiculopathy. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
February 1953 and from September 1953 to July 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in Roanoke, 
Virginia, which in pertinent part, granted service connection 
and a 20 percent rating for degenerative disc disease and 
spondylosis of the lumbosacral spine and granted a 10 percent 
rating for lumbar radiculopathy. 

In June 2006, the veteran was afforded a hearing before the 
undersigned at the Board.  A transcript of the hearing has 
been associated with the claims folder.

During the veteran's hearing, he raised the issue of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  This matter is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a VA examination for his back 
disability in September 2003.  The veteran testified that his 
back disability had significantly worsened since that time, 
and he pointed out that the examiner did not have access to 
subsequently obtained Social Security Administration records.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

VA is required to afford medical examinations that consider a 
veteran's prior examinations and treatment. Colayong v. West, 
12 Vet App 524, 534 (1999); Fenderson v. West, 12 Vet. App. 
119, 127 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
orthopedic and neurological examinations 
to determine the severity of his service-
connected lumbar spine disability and 
lumbar radiculopathy.

The veteran's VA claims folder, must be 
made available to the examiner for review 
in connection with the examination.

Regarding the lumbar spine, the 
orthopedic examiner should specify the 
range of thoracolumbar spine motion in 
degrees, including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.

The examiner should determine whether the 
lumbar spine disability is manifested by 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, pain incoordination, or 
during flare ups.

The examiner should indicate whether 
there is listing of whole spine to 
opposite side; positive Goldwaithe's 
sign; marked limitation of forwarding 
bending in standing position; loss of 
lateral motion with osteoarthritic 
changes; narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion. 

The examiner should indicate whether the 
veteran's degenerative disc disease of 
the lumbar spine has required any periods 
of doctor prescribed bed rest.

The examiner should report whether the 
lumbar spine disability causes muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The neurologic examiner should indicate 
if the disc disease results in complete 
or incomplete paralysis, neuralgia or 
neuritis of any nerve.  If so, the 
examiner should specify the nerve 
involved, and express an opinion as to 
whether any partial paralysis, neuritis 
or neuralgia is mild, moderate or severe.

These findings are needed to evaluate the 
disability in accordance with criteria 
contained in VA's Schedule for Rating 
Disabilities as interpreted by court 
decisions.

2.  After ensuring that the development 
is complete and the requested examination 
findings are of record, re-adjudicate the 
claims.  If the claims are not granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

